DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/169,749 (the ‘749 application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-31 of the ‘749 Application claim all of the elements of Claims 1-20, except that the language used to describe what corresponds to the shielding component of Claims 1-20. The auxiliary component of the ‘749 application serves as a shielding component (see claim 15 of the ‘749 Application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troelsen et al., U.S. Publication No. 2019/0261100, filed on 2/19/2019 (Troelsen).

As to Claim 1, Troelsen discloses a hearing aid, comprising: a housing [80] having a baseplate and a housing shell (para. 0054; see Fig. 1); a plurality of electrical units [100, 120] fastened on said baseplate (the components are fastened on the baseplate; para. 0014); and a transmitting and receiving unit [110, 150] for transmitting and receiving electromagnetic waves, said transmitting and receiving unit [110, 150] including an electronic circuit [110] for generating a transmission signal (para. 0055, lines 1-4) and an antenna unit [150] coupled on said electronic circuit [110] (see Fig. 6), said antenna unit having a first antenna arm [150A] and a shielding element [150B] for shielding said first antenna arm [150A] against said plurality of electrical units (the portion [150B] shields the antenna; para. 0091, see Fig. 6).

As to Claim 2, Troelsen remains as applied above to Claim 1. Troelsen further discloses that the antenna arm [150A] is formed as a free arm (see Fig. 6).

As to Claim 3, Troelsen remains as applied above to Claim 1. Troelsen further discloses that the shielding element [150B] is positioned between said first antenna arm [150A] and said plurality of electrical units [120] (see Fig. 6).

As to Claim 4, Troelsen remains as applied above to Claim 1. Troelsen further discloses that the shielding element [150B] is positioned between said first antenna arm [150A] and said electronic circuit [110] of said transmitting and receiving unit [110, 150] (see Fig. 6).

As to Claim 6, Troelsen remains as applied above to Claim 1. Troelsen further discloses that said shielding element [150B] includes an auxiliary component [120A] (see Fig. 6).

As to Claim 8, Troelsen remains as applied above to Claim 1. Troelsen further discloses that said antenna unit [150] has a second antenna arm [150C]; and said first antenna arm [150A] is connected via said second antenna arm [150C] to said shielding element [150B] (see Fig. 6).

As to Claim 9, Troelsen remains as applied above to Claim 8. Troelsen further discloses that said second antenna arm [150C] is connected to a first end of said first antenna arm [150A] (see Fig. 6).

As to Claim 10, Troelsen remains as applied above to Claim 8. Troelsen further discloses that the second antenna arm [150C] has an auxiliary component [120A] (see Fig. 6).

As to Claim 14, Troelsen remains as applied above to Claim 1. Troelsen further discloses that the first antenna arm [150A] and said shielding element [150B] lie in one plane (both components are mounted in a groove; para. 0014).

As to Claim 15, Troelsen remains as applied above to Claim 1. Troelsen further discloses that the antenna unit [150] includes a substrate and a plurality of conductor tracks, said conductor tracks are applied to said substrate or to said baseplate (conductive paths are applied to a substrate; para. 0023).

As to Claim 18, Troelsen remains as applied above to Claim 1. Troelsen further discloses a waveguide, said electronic circuit [110] of said transmitting and receiving unit [110, 150] is connected via said waveguide to said antenna unit [150] (the waveguide is a coaxial cable; para. 0055, lines 4-11).

As to Claim 19, Troelsen remains as applied above to Claim 1. Troelsen further discloses a coaxial cable, said electronic circuit [110] of said transmitting and receiving unit [110, 150] is connected via said coaxial cable to said antenna unit [150] (the connection is a coaxial cable; para. 0055, lines 4-11).

As to Claim 20, Troelsen remains as applied above to Claim 1. Troelsen further discloses that said shielding element [150B] is connected to at least one of the following units to specify a ground potential: said electronic circuit of said transmitting and receiving unit; or one of said electrical units from said plurality of electrical units (the shielding element [150B] is grounded at [120A]; see Fig. 6).

Allowable Subject Matter
Claims 5, 7, 11-12, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 5 recites the unique feature of the shielding element comprising a conductor loop. Claim 11 recites the unique feature of the first antenna arm being connected via the auxiliary component to the shielding element. Claim 13 recites the unique feature of the antenna unit having a feed arm and said first antenna arm is connected via said feed arm to said electronic circuit of said transmitting and receiving unit. Claim 16 recites the unique feature of the antenna unit including an electrically conductive auxiliary arm, which is connected to said first antenna arm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653